UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 9, 2016 TRIO-TECH INTERNATIONAL (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 1-14523 95-2086631 (Commission File Number) (IRS Employer Identification No.) 16139 Wyandotte Street, Van Nuys, California 91406 (Address of Principal Executive Offices) (Zip Code) (818) 787-7000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Conditions On February 9, 2016, Trio-Tech International issued a press release announcing its financial results for the quarter ended December 31, 2015. A copy of the press release is attached as Exhibit 99.1. The information in this Current Report, including the exhibit hereto, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in this Current Report, including the Exhibit hereto, shall not be incorporated by reference into any filings under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language is such filing. Item9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press Release of Trio-Tech International dated February 9, 2016 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIO-TECH INTERNATIONAL Date: February 11, 2016 By: /s/VICTOR H.M. TING Name: Victor H.M. Ting, Title: Vice President and Chief Financial Officer -3- EXIBIT INDEX Exhibit Number Description 99.1 Press Release of Trio-Tech International dated February 9, 2016 -4-
